KAREN STOLZBERG, OSB #83092
kstolzberg@usa.net
PO Box 19699
Portland, OR 97280
Telephone: (503) 251-0707
Fax: (844) 895-7503
Attorney for Plaintiff


                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

JULIE SOLER AMOR
                                                        Civil No.: 3:18-cv-00635-SI
               Plaintiff,
                                                        ORDER REGARDING
                                                        ATTORNEY FEES PURSUANT
         vs.
                                                        TO 42 U.S.C. §406(b)
COMMISSIONER,
Social Security Administration,

               Defendant.


       Pursuant to 42 U.S.C. 406(b), reasonable attorney fees in the amount of $10,893.75 are

hereby awarded to plaintiff's attorney, Karen Stolzberg. Previously, this court awarded $9069.87

pursuant to the Equal Access to Justice Act (EAJA) [28 U.S.C. 2412(d)]. When issuing the

406(b) check, therefore, the agency is directed to subtract the amount previously awarded under
the EAJA and to send the balance of $1823.88 to Ms. Stolzberg at:

       PO Box 19699
       Portland, OR 97280
       IT SO ORDERED.

       Dated _______________________
              January 13, 2020



                                                    /s/ Michael H. Simon
                                                 ________________________________________
                                                   US District Judge




Order for Attorney Fees Under 42 USC 406(B)
Page 1
